Citation Nr: 0718545	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-00 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
January 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2006).

In February 2004, the veteran testified before the 
undersigned at the RO.  A transcript of the hearing is 
associated with the claims file.


FINDING OF FACT

The veteran is not service connected for a disability 
manifested by loss or permanent loss of use of one or both 
feet, loss or permanent loss of use of one or both hands, or 
permanent impairment of vision of both eyes; nor is he 
service connected for disability manifested by ankylosis of 
one or both knees or one or both hips.


CONCLUSION OF LAW

The criteria for entitlement to financial assistance in the 
purchase of an automobile or other conveyance, or adaptive 
equipment, have not been met.  38 U.S.C.A. §§ 3901, 3902 
(West 2002); 38 C.F.R. § 3.808 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in June 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to the certification of the veteran's case 
to the Board and notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  That letter 
informed the veteran of the evidence required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to VA.  The Board's May 
2006 remand also described the requirements for the benefit 
sought, and a subsequent September 2006 letter informed the 
veteran about potential downstream issues, such as disability 
rating and effective date.

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  The veteran failed to respond to the RO's 
September 2006 request for authorization to obtain Dr. E.'s 
records.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.


II.  Analysis

The veteran seeks financial assistance for the purchase of an 
automobile and/or specialized adaptive equipment.  In order 
to establish entitlement to financial assistance in 
purchasing an automobile or other conveyance, the veteran 
must have a service-connected disability which includes one 
of the following: loss or permanent loss of use of one or 
both feet; or loss or permanent loss of use of one or both 
hands; or permanent impairment of vision of both eyes to the 
required specified degree.  38 U.S.C.A. §§ 3901, 3902 (West 
2002); 38 C.F.R. § 3.808(b)(1) (2006).  In the event that the 
veteran does not meet the criteria for financial assistance 
in purchasing an automobile or other conveyance, if he has 
ankylosis of one or both knees or one or both hips due to 
service-connected disability, entitlement to adaptive 
equipment eligibility only is established.  38 U.S.C.A. § 
3902(b)(2) (West 2002); 38 C.F.R. § 3.808(b)(1)(iv) (2006).

The evidence of record shows that the veteran was diagnosed 
with ankylosing spondylitis beginning in an October 1994 
private treatment record.

February and November 1997 private records show a continuing 
diagnosis of ankylosing spondylitis.  The February 1997 
record shows the veteran had little motion of his neck and 
back, and his hips moved fairly well.  In November 1997, the 
veteran's neck had only a small amount of flexion and 
extension, and his hips were limited about 50 percent more on 
internal rotation.

Subsequent private treatment records dated in September 1998 
and July 1999 show the veteran had little motion of his neck 
and numbness in his hands.  An October 2001 private treatment 
record shows the veteran had almost no neck motion and fair 
range of motion of his shoulders and hips.

In a May 2002 written statement, A.E., M.D. indicated that 
the veteran suffered from ankylosing spondylitis.  This 
caused marked limitation of movement of his neck and back.  
Because of his diagnosis, the veteran needed a car equipped 
with adaptations.

In his September 2002 written statement, the veteran 
suggested that his head should be considered as an extremity 
because he had no lateral movement of his neck and, 
therefore, had loss of use of his head.

October 2002 and July 2003 private treatment records show the 
veteran had very little motion of his neck and fair range of 
motion of his shoulders and hips.

In a November 2002 private treatment record, C.S., D.C. 
indicates that the veteran had 90 percent loss of his 
cervical motion, postural ankylosis in moderate flexion, and 
slight to moderate pain in the hips with flexion and figure 
four procedures on the right side only.  The diagnoses were 
advanced spondylosis with virtually complete ankylosis of the 
cervical and upper thoracic spine and compensatory strain of 
the right hip.

In a July 2003 written statement, Dr. E. indicated that the 
veteran's ankylosing spondylitis continued to progress, 
resulting in increased immobility of his spine and neck.  
This was a progressive illness that would continue to cause 
increasing disability.

In a September 2003 written statement, D.G., a chiropractor, 
indicated that the veteran had severe reduction in mobility 
in the right hip and neck.

In November 2003, the veteran testified before a Decision 
Review Officer at the RO.  He complained of numbness in his 
hands and a hip condition.  He indicated he was unable to 
turn sideways without turning his entire body.  He had pain, 
stiffness, and numbness in his left foot.

In a January 2004 written statement, Dr. E. indicated that 
the veteran continued to be disabled because of his 
ankylosing spondylitis and degenerative arthritis of the 
right hip.  His spine and pelvis were fused with essentially 
no mobility.  He also had no effective remaining function in 
his right hip secondary to degenerative arthritis.

In February 2004, the veteran testified before the 
undersigned.  He indicated that when he drove, he was unable 
to swivel in his seat and had to turn his whole body.  He did 
not believe he met the criteria for a full automobile grant 
but believed his disability warranted adaptive equipment.  
His right foot and hip interfered with his ability to press 
the gas and break pedals.  He testified that he was unable to 
move his right hip.

In November 2006, the veteran underwent VA examination.  He 
ambulated with a cane.  He used a neck collar intermittently 
in association with increased pain in his head or neck.  The 
examiner indicated that the veteran stated he was seen in 
approximately 1955 and diagnosed with spondylitis, which was 
inflammation of the spine.  The veteran was told he would 
probably have problems with his neck and back in the future.

The veteran indicated that he had pain and stiffness in his 
back in the morning.  He had not driven for five years.  The 
discomfort in his neck and back was near-constant and did not 
seem to flare up in association with any particular 
activities.  The veteran then stated that he had been 
diagnosed with a "frozen hip."  The examiner indicated that 
during the examination, the veteran sat comfortably with his 
legs crossed, indicating the presence of motion in the right 
hip.  He had no complaints related to his knees and ankles.

On examination, the veteran demonstrated no motion of his 
cervical spine.  Neurologic examination of the lower 
extremities suggested normal power and sensory distribution.  
There was no evidence of footdrop or paralysis.  On 
examination, the veteran demonstrated approximately 105 
degrees of flexion of his right hip.  There were 90 degrees 
of passive flexion, 30 degrees of external rotation, and 10 
degrees of internal rotation.  This indicated basically 
normal movement of the hips, and there was currently no 
evidence of a "frozen hip."

The diagnosis was chronic ankylosing spondylitis throughout 
much of his spine.  This was a condition that was associated 
with chronic inflammation of the various ligaments and 
resulted in calcification of these ligaments.  His current 
diagnosis could be ankylosed spine.  The veteran had an 
obvious disability related to the condition of his spine.  He 
had definite functional impairment with any activities that 
involved turning the head and neck or any activities 
involving bending or lifting movement of the spine.  The 
veteran clearly had evidence of an ankylosed cervical and 
thoracic spine.  There was no evidence the veteran lost the 
use of his lower extremities.  Examination failed to identify 
any evidence of ankylosis of the hips or knees.

In the present case, the evidence is against the veteran's 
claim of entitlement to financial assistance in the purchase 
of an automobile or other conveyance, and adaptive equipment 
therefore.  The veteran is currently service-connected for 
ankylosing spondylitis, rated 60 percent disabled; valvular 
heart disease, rated 30 percent disabled; and iritis, rated 
noncompensable.  The issue here is whether the veteran's 
service-connected ankylosing spondylitis results in 
disability that warrants entitlement to automobile adaptation 
or assistance.

The Board notes that the veteran testified in February 2004 
that he did not believe his disability qualified him for full 
grant of benefits to purchase an automobile.  In this case, 
the Board agrees with the veteran.  He has not demonstrated 
loss or permanent loss of use of one or both feet; or loss or 
permanent loss of use of one or both hands; or permanent 
impairment of vision of both eyes to the required specified 
degree, such that assistance in purchasing an automobile is 
warranted.  38 C.F.R. § 3.808.

At issue, then, is whether the veteran is entitled to 
adaptive equipment, for which he must show that he has 
ankylosis of one or both knees or one or both hips due to 
service-connected disability.  38 C.F.R. § 3.808(b)(iv).  The 
veteran has contended that he had ankylosis of his right hip.  
However, the evidence of record shows the veteran was never 
diagnosed with ankylosis of his right hip.  While he has been 
diagnosed with ankylosis spondylitis, the November 2006 VA 
examiner indicated that this disorder is characterized by 
inflammation of the spine.  This diagnosis does not indicate 
that the veteran had ankylosis of either his hips or knees.

While the veteran has stated that he was diagnosed with a 
"frozen hip" and testified in February 2004 that he was 
unable to move it, the evidence of record consistently shows 
that the veteran always had some range of motion of his right 
hip.  In addition, the Board notes that Dr. E. stated in 
January 2004 that the veteran had no effective remaining 
function in his right hip.  However, all other medical 
reports indicate motion in the hips.  Most importantly, the 
November 2006 VA examiner was specifically asked if the 
veteran has ankylosis of either the hips or knees, and he 
concluded the veteran did not.

The VA examiner did indicate that the veteran likely had 
ankylosis of at least a portion of his spine.  While the 
veteran has contended that his head is essentially ankylosed 
and should be considered the same as an extremity, such that 
ankylosis of his head would qualify for automobile adaptive 
equipment under 38 C.F.R. § 3.308(b)(1)(iv), the Board finds 
that this is not the case.  While the evidence shows the 
veteran has an obvious disability associated with his spine, 
his head is not considered an extremity and, thus, he is not 
entitled to this benefit on this basis.

While the Board is sympathetic to the veteran's plight, such 
impairment does not warrant an award of financial assistance 
under 38 U.S.C.A. §§ 3901 and 3902, and 38 C.F.R. § 3.808.  
Absent evidence demonstrating that the veteran has a 
qualifying service-connected disability, the claim for 
financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment, or for adaptive 
equipment only, must be denied.


ORDER

Financial assistance in the purchase of an automobile, or in 
acquiring automobile adaptive equipment, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


